BOWEN W. SIMMONS, Supernumerary Circuit Judge.
Appellant-defendant was indicted and tried for murder in the first degree. The victim was Carl Dudley. The jury returned a verdict of guilty and fixed appellant’s punishment at imprisonment in the penitentiary for life. This appeal is from a judgment entered pursuant to the verdict of the jury.
*89The victim was a store owner and operator in a rural community in Houston County.
The evidence amply discloses that the homicide was committed by the appellant without provocation while under the influence of intoxicating beverages. The appellant and his witnesses testified that appellant’s intoxication was extreme. Appellant’s evidence asserted that he was so drunk he did not remember shooting the deceased or being at his store, where the appellant traded.
“Voluntary drunkenness,” as here involved, “does not excuse crime, but its ex-cessiveness may produce such a mental condition as to render intoxicated persons incapable of forming a specific intent, and, when intent is an essence of the crime, drunkenness as affecting mental state is a question for the jury. * * * ” Dyer v. State, 241 Ala. 679, 4 So.2d 311.
Appellant’s conscientious and able counsel, here and below, acting under appointment by the trial court to defend the appellant, an indigent, states with commendable candor in his brief, which narrates the evidence both for the state and the appellant, that after lengthy study and research he found no errors harmful to the appellant.
It further appears in his brief, as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493; Atwell v. State, 49 Ala.App. 207, 269 So.2d 920, that he wrote a letter to this court asking permission to withdraw, with a copy of his letter and brief to the Attorney General, the Circuit Judge, Trial Judge Forrest L. Adams, and the appellant.
We have searched the record and find no error prejudicial to the appellant. The judgment is due to be and the same is hereby affirmed.
The foregoing opinion was prepared by the Hon. BOWEN W. SIMMONS, Supernumerary Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
Affirmed.
CATES, P. J., and TYSON, HARRIS and DeCARLO, JJ., concur.